           Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 1 of 12


                                                                                                               I
                                                                                                                         U
                            IN THE UNITED STATES DISTRICT COURT                                        2020    JUN 22 PH               12:   12
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION                                                 CLE.;
                                                                                                     WE)IL.T       c:.             r

     FINJAN, INC., a Delaware Corporation,
                                                                                                                    f:   >lj   T
                     Plaintiff,                                cio2OJO65 2RPJ
            V.


     SONIC WALL, NC., a Delaware                               Pending Action No. 5:1 7-cv-4467
     Corporation,                                              United States District Court
                                                               Northern District of California
                     Defendant.




                   PLAINTIFF FD4JAN, INC.'S EXPEDITED OPPOSED MOTION
                    TO COMPEL NONPARTY DELL, INC. TO COMPLY WITH
                         DOCUMENT AND DEPOSITION SUBPOENAS

          Pursuant to Rules 37 and Rule 45 of the Federal Rules of Civil Procedure, Plaintiff

Finjan, Inc. ("Finjan") seeks an order from the Court compelling non-party Dell, Inc. ("Dell")

(former parent of Defendant) to produce documents and to make witnesses available for

deposition under Rule 30(b)(6) of the Federal Rules of Civil Procedure in response to Finjan's

subpoenas in the action Finjan, Inc.         v. Sonic Wall,   Inc., Case No.   5:   17-cv-04467 ("the Sonic Wall

Litigation") currently pending in the Northern District of California. Declaration of Shannon

Hedvat ("Hedvat Deci."), Ex.         1   (Document Subpoena); Ex. 2 (Deposition Subpoena). For the

reasons stated below, Finjan requests expedited treatment of this motion. Fact discovery in the

Sonic Wall   Litigation is scheduled to close on July 31, 2020.

I.        BACKGROUND

          In the   Sonic Wall   Litigation, Finjan filed a Complaint against Defendant SonicWall, Inc.

("SonicWall") for patent infringement. Federal courts, including the Court of Appeals for the

Federal Circuit, have recognized Finjan as a pioneer in developing proactive security
         Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 2 of 12




technologies capable of detecting unknown and emerging computer security threats. Ex.            3

("Complaint"), SonicWall Litigation, 5:17-cv-04467, Doc.         1   (N.D. Cal. Aug. 4,2017), ¶ 7; see,

e.g., Finjan, Inc.   v.   Blue Coat Sys., Inc., 879 F.3d 1299, 1304 (Fed. Cir. 2018). Finjan's

innovative computer security technologies protect networks and endpoints by identifying

unknown or previously undetected suspicious patterns and behaviors of content delivered over

the Internet. Finjan has been awarded, and continues to prosecute, numerous patents covering

innovations in the United States and around the world resulting directly from Finjan's more than

decades-long research and development efforts, supported by a dozen inventors and over $65

million in R&D investments. Id.

        Defendant SonicWall located in Northern California, manufactures and sells computer

security products, including the Accused Products that Finjan asserts infringe its ten asserted

patents ("Asserted Patents"). See Exs. 1-2, Attachment B; Ex. 3. Dell purchased SonicWall in

2012 for over $1 billion and then sold SonicWall and other assets to private equity firm,

Francisco Partners and Elliott Management, in November 2016, as part of a deal that was

reported to be worth $2.4 billion. Ex. 3, ¶ 44; Ex. 4

(https ://www . franci scopartners.com/news/francisco-partners-earns-private-eg uity-firm-of-the-

year-for-a-stellar-20 16-that-included-buying-dell-s-software-group).

       Finjan first provided notice to Dell/SonicWall that its products infringe the Asserted

Patents in June 2014, while SonicWall was still a subsidiary of Dell. Ex. 3, ¶ 39. Finjan

provided Dell and its SonicWall subsidiary with a series of disclosures, including patent proof

charts demonstrating SonicWall's infringement ofFinjan's patents. Id. Over the years, Finjan

met with Dell/SonicWall multiple times explaining how its patents read on the Accused Products




6HG2355.DOCX                                         2
          Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 3 of 12




and that a license is needed to practice Finjan's patented technologies. Id.,        ¶11   39-44. These

discussions continued after Dell's sale of SonicWall. Id.

         Despite Finjan's consistent and earnest efforts from June 2014 to March 2017,

Dell/SonicWall refused to take a license to Finjan's patents. Id., ¶ 44. Unable to resolve its

claim, and to protect its valuable intellectual property, Finjan filed the Sonic Wall Litigation in

the Northern District of California on August 4, 2017. Ex. 3. Since March 2018, Finjan has

made diligent efforts to obtain discovery from SonicWall on, among other issues, relevant sales

revenues prior to the divesture of SonicWall and related valuations. Hedvat Decl., ¶J 2-3, Exs.

11-13   (see, e.g.   Finjan's Requests for Production Nos. 20, 21, 41; Interrogatories Nos. 12, 14 and

15). Despite Finjan pressing SonicWall for discovery, SonicWall has stated that it has produced

all the responsive information that Finjan seeks, such as complete revenue information for the

Accused Products during the period of time SonicWall was a Dell subsidiary, and Finjan should

take this issue up with Dell. Id.

        Accordingly, after exhausting attempts to obtain this important discovery from

SonicWall, Finjan served a subpoena for documents on Dell on March 13, 2020 and an amended

subpoena for testimony on March 31, 2020, seeking discovery on a targeted list of topics highly

relevant to the   Sonic Wall   Litigation. Ex.   1,   Ex. 2 (collectively, "Subpoenas"). Dell responded,

asserting boilerplate objections and refusing to produce any documents or make a witness

available for deposition. Ex.     5   (3/27/20 Resp. to Document Subpoena), Ex. 6 (4/14/20 Resp. to

Deposition Subpoena).

        Since serving the Subpoenas, Finjan conferred with Dell on multiple occasions by

telephone and e-mail, but Dell continued to refuse to provide any substantive response to the

Subpoenas, contending that the discovery Finjan seeks is in the possession of SonicWall or is




6HG2355.DOCX                                             3
          Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 4 of 12




publicly available, notwithstanding SonicWall's repeated representations that it does not have

certain revenue and valuation information. Hedvat Decl., ¶J 2-3, 5; Ex.              7.   On June 9, 2020,

Finjan met and conferred again with SonicWall in an attempt to obtain revenue information from

SonicWall and avoid bringing this motion to compel Dell, but SonicWall stated that it does not

have any further information to produce, and Finjan should take up any issue with Dell. Hedvat

Decl.,   ¶f 2-3.   Fact discovery is scheduled to close July 31, 2020. Hedvat Deci., ¶ 4

         Finjan now brings this expedited motion to compel Dell to comply with the Subpoenas.

II.      ARGUMENT

         Finjan respectfully requests this Court to compel Dell to provide responsive documents

and testimony to Finjan's narrowly tailored Subpoenas because they seek information which is

highly relevant to multiple claims in its patent infringement case with SonicWall and which is

only in Dell's possession. Kilmon      v.   Saulsbury Indus.,   Inc.,   No.   MO: 7-CV-99, 2018 WL
                                                                                 1




5800759, at *3 (W.D. Tex. Feb. 13, 2018) (Rule 45 requires that disputes related to non-party

subpoenas be resolved locally to avoid imposing undue travel or expense burdens on non-parties

who are challenging a subpoena).

         Despite diligent efforts by Finjan to obtain the requested revenue and valuation

information from SonicWall and then to negotiate a resolution with Dell to avoid motion

practice, Finjan now is forced to bring this expedited motion to compel because discovery is set

to close in the SonicWall action in a month and a half. Without relief from the Court, Finjan will

continue to be ping-ponged between SonicWall and Dell, with each pointing at the other as the

source for the revenue and valuation information for the accused SonicWall products and other

highly relevant damages discovery. Dell received over $2 billion for the sale involving

SonicWall and is in sole possession of the highly relevant information sought through discovery

by Finjan, such that the Subpoenas Finjan served on Dell are proportionate to the needs of the


6HG2355.DOCX                                          4
        Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 5 of 12




Sonic Wall Litigation and not unduly burdensome to Dell. Dell and SonicWall should not be

allowed to hide relevant damages information and prevent Finjan from obtaining accurate

accounting of infringing sales to support its damages claim.

        A.      Finjan Seeks Hi2hIy Relevant and Targeted Discovery from Dell
        Finjan seeks targeted document production and deposition testimony from Dell that is

highly relevant to the issues in the Sonic Wall Litigation, including:

             Revenue information for the Accused Products for the period of time Dell owned
             Sonic Wall, relevant to a reasonable royalty analysis for damages1. Ex. 1 at Request
             13; Ex.   2atTopic8;

             Knowledge of Finjan and Finjan's patents, which is evidence of the importance of the
             asserted patents and SonicWall's willful infringement, given the former parent-
             subsidiary relationship between Dell and SonicWall. Ex. 1 at Requests 1, 15; Ex. 2 at
             Topics 1, 2, 9, 10.

             Dell's acquisition and subsequent sale of SonicWall, including its valuation of
             SonicWall and the products accused of infringement. This is evidence of the value of
             Accused Products and asserted patents in 2012 and 2016, and damages. Ex.      1   at
             Requests 2-14; Ex. 2 at Topics 3-7. 2

             Corporate relationship between Dell and SonicWall, including any indemnification
             agreements related to the SonicWall litigation and Dell's relationship with Quest that
             could have had an impact on the price Dell received from their 2016 sale of Dell
             Software division3, topics which are relevant to damages. Ex. 1 at Requests 15-17;
             Ex. 2 at Topics 9, 11-12.

       B.       Finjan's Subpoenas Are Reasonable In Scope
       The scope of discovery allowed by a Rule 45 subpoena "is governed by Rule 26(b),"

which permits discovery regarding "any non-privileged matter that is relevant to" Finjan's claims


1
  SonicWall produced some financial data for the Accused Products to Finjan, but it has failed to
confirm that its production includes revenue information for the Dell-branded SonicWall
Accused Products during the period of time when Sonic Wall was a subsidiary of Dell between
2012 and 2016. Hedvat Decl., ¶J 2-3.
2
  In an effort to streamline this motion to compel, Finjan has narrowed its Request for Production
No. 14 as part of this motion, only seeking documents regarding the value of the Accused
Products.
  In 2016, Dell sold Quest as part of the same transaction involving the sale of SonicWall. Ex. 9.


6HG2355.DOCX
        Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 6 of 12




"and proportional to the needs of the case." Zamora v. GC Services, LP, EP-15-CV-00048-

DCG, 2017 WL 1861843, at *3 (W.D. Tex. Feb. 17, 2017).

        The district court considers six factors in determining whether a subpoena is reasonable

and unduly burdensome, all of which favor granting Finjan's motion to compel in this case: (1)

relevance of the information requested; (2) the need of the party for the documents; (3) the

breadth of the document request; (4) the time period covered by the request; (5) the particularity

with which the party describes the requested documents; and (6) the burden imposed. Wiwa v.

Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). Additionally, "[i]f the person to

whom the document request is made is a non-party, the court may consider the expense and

inconvenience," which, in this case, also falls in Finjan's favor, as discussed below. Id.

        Wiwa Factors (1) and (2): Relevance and Need of the          Party for the Documents and
Deposition: As set forth in Section 11(A), each category of documents and deposition testimony

requested by the Subpoenas are directed to discovery that is highly relevant to the issues in the

Sonic Wall   Litigation. Finjan diligently sought to obtain the requested revenue and valuation

discovery from SonicWall, a party in the Sonic Wall litigation, who maintains it does not have the

information. Hedvat Decl., ¶J 2-3.

       Finjan is entitled to and seeks complete revenues of sales of the SonicWall infringing

products during the 2012-2016 time period when Dell owned SonicWall and sold those products

under the Dell brand, as this information is necessary to have an accurate accounting to identify

the royalty base to calculate damages. Georgia-Pacflc Corp.     v.   US. Plywood Corp., 318 F.

Supp. 1116, 1120 (S.D.N.Y. 1970) (considering sales of infringing products in determination of

the reasonable royalty). During the time that Sonic Wall was a subsidiary of Dell, the infringing

products were sold as Dell branded products, e.g. Dell SonicWall SuperMassive Series (see, e.g.,



6HG23 55.DOCX
         Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 7 of 12




Ex. 8), and Finjan seeks relevant discovery to understand the amount of revenues and profits

obtained from sale of the infringing products during that time, including what was obtained by

Dell. See Georgia-PacfIc, 318 F. Supp. at 1120.

        Revenues of the accused SonicWall products that were sold by Dell are also highly

relevant to Finj an's damages case because this information speaks to the impact on the

commercial success, profitability, and selling price of the infringing products, including how

Dell valued SonicWall around $1 billion in 2012 and then as part of a deal worth around $2.4

billion in 2016. See, e.g., Georgia-PacifIc Corp, 318 F. Supp. 1116 (factor   8   (the profitability

and commercial success of the product made under the patent), factor 12 (the portion of profit or

selling price that is customary to be paid for the patent), which are used to reasonable royalty

determine damages in patent infringement cases.

        SonicWall has repeatedly stated that it does not have this discovery, and that Finjan

should take this issue up with Dell. See, e.g., Hedvat Decl., ¶f 2-3.

        Wiwa Factors (3), (4) and (5): Breadth of the Discovery Requested, Time Period

Covered by the Request, and the Particularity with Which the Party Describes the

Requested Documents and Deposition Topics: Finjan served narrowly-tailored, specific

document requests and deposition topics as to Dell's knowledge and information related to

Finjan, the asserted patents, the infringing products, valuation of SonicWall, revenue information

for the accused SonicWall products, and the corporate relationship between Dell and

SonicWallall topics that are directly relevant to the underlying SonicWall litigation and
damages, as discussed above. Exs. 1-2. Finjan engaged in several meet and confers with Dell to

discuss the particular discovery that is requested, and explained to Dell the relevance of the




6HG2355.DOCX                                     7
         Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 8 of 12




requests. Hedvat Dee!., ¶ 5; Ex. 7. Finjan informed Dell that it is limiting its discovery requests

to a reasonable time frame, i.e., the 2012-20 16 time period when Dell owned SonicWall. Id.

        Wiwa Factor (6): Burden, Expense, and Inconvenience: The burden, expense and

inconvenience imposed by the Subpoenas is proportional to the needs of the SonicWall

Litigation, which is a complex patent litigation with ten asserted patents and Accused Products

sold when SonicWall was a subsidiary of Dell.      See   Exs   1,   2 at Attachment B. Over the last

several months, Finjan has given Dell more than ample time to consider the requests set forth in

the Subpoenas, as it has made continuous and multiple efforts to meet and confer with both Dell

and SonicWall. Hedvat Decl., at ¶ 5; Ex.7. Dell unilaterally limited its response to searching

for and producing non-privileged documents solely regarding any internal "valuations" of the

technology accused of infringement by Finjan in its lawsuit against SonicWall (for which it

stated did not exist), and it has refused to make any reasonable efforts to search for and collect

other documents responsive to Finjan's other relevant requests. Ex. 7 (5/15 correspondence from

Dell confirming that it will not search for materials outside of internal valuations of SonicWall).

       To limit the burden and inconvenience to Dell, Finjan informed Dell that it was willing to

meet and confer regarding the deposition subpoena after Dell's production of documents, but

recently, Dell has outright refused any deposition based on its failure to reasonably search for

responsive documents. Ex.    7 (5/5   correspondence stating Finjan's intention upon Dell's

production of documents, that the parties will meet and confer regarding Finj an's subpoena for a

deposition; 5/20 Dell response). Given the circumstances of the COVTD-19 pandemic, Finjan

intends to accommodate the witness as much as reasonably possible and conduct the deposition

remotely by video at a location and time convenient to Dell before the close of fact discovery.

Hedvat Decl., ¶ 5.




6HG2355.DOCX                                       8
            Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 9 of 12




        C.      Dell's Objections to Compliance are Without Merit

        Dell's staunch refusal to attempt to comply with Finjan's focused Subpoenas are without

merit, and contrary to established law. See Fed. R. Civ. P. 45(a)(1)(A)(iii) ("a party may serve a

subpoena commanding a nonparty "to whom it is directed to ... produce designated documents,

electronically stored information, or tangible things in that person's possession, custody, or

control."). Dell's objections consist of nearly identical boilerplate objections repeated as to

every request and topic in the Subpoenas. See Ex. 5; Ex. 6. Dell's objections under Rule 45 are

subject to "the same prohibition on general or boiler-plate [or unsupported] objections" that

applies under Rule 34(b)(1), as well as to that Rule's "requirements that the objections must be

made with specificity and that the responding party must explain and support its objections."

MetroPCSv. Thomas, 327 F.R.D. 600, 607 (N.D. Tex. 2018) (quoting Am. Fed'n ofMusicians of

the US. & Canada    v.   Skodam Films, LLC, 313 F.R.D. 39, 57-59 (ND. Tex. 2015)). Dell failed

to do so.

       For example, Dell claims every single request is overbroad (without explaining why),

seeks publicly available documents (none of the requested discovery is publicly available), and

discovery "equally available to Plaintiff or already in Plaintiff's custody or control" (which is

incorrect), and asserts other vague boilerplate objections that are untethered to the discovery

actually requested by the subpoena. Exs. 5-7.

       Dell does not deny having the requested discovery, with the exception of documents

reflecting the value of SonicWall. See Ex.    7 (5/15   Fulghum correspondence from Dell

confirming that they will not search for materials outside of internal valuations of SonicWall);

see Nerium Skincare, Inc.   v.   Olson, No. 3:16-CV-1217-B, 2016 WL 10827701, at *4 (N.D. Tex.

Oct. 26, 2016) (overruling nonparty's objections to produce responsive documents by mere


6HG2355.D0CX
        Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 10 of 12




disagreement with claims). It is simply incredible that Dell, a large publicly traded company,

would purchase SonicWall for over $1 billion and then sell it as part of a deal for around $2.4

billion without have a single page of analysis regarding the value of the company or the ability to

provide a witness to testify as to how Dell valued SonicWall during these transactions. Ex. 9.

       As to the other categories of requested discovery, Dell's own public statements support

SonicWall's representations that the relevant financial discovery is in Dell's possession. E.g.,

Ex. 10 (2013 Dell 10-K) at 54-56 ("During Fiscal 2013, servers and networking revenue

increased 11%. This increase was primarily attributable to our Fiscal 2012 and Fiscal 2013

acquisitions ofForcelO Networks, Inc., SonicWALL, and Quest Software, which are included in

servers and networking revenue from their respective acquisition dates"). These public filings

prove that Dell has data for the revenues generated by the accused SonicWall products.

       In sum, Finjan is entitled to the fair and relevant discovery sought here. Dell has failed to

provide any reasonable and specific objections that warrant denial of the motion to compel.

III.   CONCLUSION

       For these reasons, Finjan respectfully requests the Court issue an Order compelling Dell

to search for and produce all documents responsive to Finjan's Requests for Production Nos. 1-

17 in the document subpoena and to provide a witness under Rule 30(b)(6)      of the Federal Rules

of Civil Procedure pursuant to Topics 1-12 in the subpoena for testimony. Since discovery

closes in the underlying Sonic Wall litigation on July 31, 2020, Finjan requests the Court order

Dell to produce documents responsive to Finjan's requests by July   1,   2020, and a deposition by

July 15, 2020.




6HG2355.DOCX                                    10
      Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 11 of 12




   Dated: June 22, 2020          Respectfully submitted,


                                 By:     /s/ John P. Palmer
                                         John P. Palmer
                                         Texas Bar No. 15430600
                                        palmer@namanhowell.com
                                        Jacqueline P. Altman
                                         Texas Bar No. 24087010
                                        j altman@narnanhowell. corn
                                        NAMAN, HOWELL, SMITH & LEE, PLLC
                                        400 Austin Avenue, 8th Floor
                                        Waco, Texas 76701
                                        (254) 755 4100
                                        FAX (254) 754 6331

                                        Hannah Lee (pro hac vice to be filed)
                                        KRAMER LEVIN NAFTALIS
                                        & FRANKEL LLP
                                        990 Marsh Road
                                        Menlo Park, CA 94025
                                        Telephone: (650) 752-1700
                                        Facsimile: (650) 752-1800
                                        hlee@kramerlevin.com

                                        Shannon Hedvat (pro hac vice to be filed)
                                        KRAMER LEVIN NAFTALIS
                                        & FRANKEL LLP
                                        1177 Avenue of the Americas
                                        New York, NY 10036
                                        Telephone: (212) 7793
                                        shedvat@kramerlevin.com

                                        A ttorneysfor   Plaint iff
                                        FINJAN, INC.




6HG2355.DOCX                       11
       Case 1:20-mc-00652-RP Document 1 Filed 06/22/20 Page 12 of 12




                                    CERTIFICATE OF SERVICE

        This is to certifi that a copy of the foregoing document has been served on the 22nd day
of June, 2020, on all parties by the method indicated below:

Via US. Postal Service and electronic mail:

Roger Fulghum
Baker Botts
910 Louisiana Street
Houston, Texas 77002
Roger.FulghumB akerBotts.com
Counsel for Dell, Inc.


Via electronic mail:

Ronald M. Daignault                                     David C. Dotson
Polsinelli PC                                           Jennifer H. Forte
600 Third Aye, 42nd Floor                               Matthew C. Gaudet
New York, NY 10016                                      Robin L. McGrath
rdaignault@polsinelli.com                               Duane Morris LLP
                                                         1075 Peachtree Street, N.E.
Colby Brian Springer                                     Suite 2000
Margaux A. Savee                                        Atlanta, GA 303 09-3448
Hannah T. Yang                                          dcdotson@duanemorris.com
Polsinelli LLP                                          jhforte@duanemorris.com
Three Embarcadero Center                                mcgaudet@duanemorris.com
Suite 2400                                              rlmcgrath@duanemorris.com
San Francisco, CA 94111
cspringerpolsinelli.com                                 Jarrad M. Gunther
msavee@polsinelli.com                                   Joseph A. Powers
hyang@polsinelli.com                                    Duane Morris LLP
                                                        30 South 1 7th Street
Patrick S. Salceda                                      Philadelphia, PA 19103
Duane Morris LLP                                        jmguntherduanemorris. com
Spear Tower                                             japowers@duanemorris.com
One Market Plaza, Suite 2200
San Francisco, CA 94105-1127
psalceda@duanemorris.com

Counsel for SonicWall, Inc.

                                               By:   /s/ John P. Palmer
                                                     John P. Palmer




6HG2355.DOCX                                   12
